                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WISCONSIN


JOANNA BROOKS,

                    Plaintiff,
                                                 Case No. 20-cv-35-pp
      v.

SHERMAN PHOENIX LLC,
SHERMAN PHOENIX I LLC,
JOANNE SABIR, and JULI KAUFMANN,

                    Defendants.


      ORDER GRANTING JOINT MOTION FOR COURT APPROVAL OF
                   SETTLEMENT (DKT. NO. 26)


      On January 18, 2020, the plaintiff filed a complaint against the

defendants asserting claims under the Fair Labor Standards Act (FLSA) and

Wisconsin wage and hour laws. Dkt. No. 1. She amended the complaint on

March 23, 2020. Dkt. No. 8.

      The parties have filed a joint motion asking the court to approve their

settlement agreement. Dkt. No. 26. The parties have attached the agreement to

the motion. Dkt. No. 26-1. The agreed-upon award includes attorneys’ fees and

costs. Dkt. No. 26 at ¶7.

I.    Settlement Agreement

      The Seventh Circuit has not addressed the question of whether

stipulated agreements under the FLSA require court approval, but district


                                        1

           Case 2:20-cv-00035-PP Filed 03/16/21 Page 1 of 5 Document 27
courts in the Seventh Circuit routinely require such approval. Rambo v. Global

Diversified, Inc., et al., No. 4:20-cv-04212-SLD-JEH, 2021 WL 262556, at *1,

n.2 (C.D. Ill. Jan. 26, 2021) (citing, e.g., Salcedo v. D’Arcy Buick GMC, Inc.,

227 F. Supp. 3d 960, 961 & n.1 (N.D. Ill. 2016); Paredes v. Monsanto Co. et al.,

No. 4:15-CV-088 JD, 2016 WL 1555649, at *1 (N.D. Ind. Apr. 18, 2016); Ellison

v. Nisource, Inc., No. 2:15-CV-59-TLS, 2016 WL 782857, at *1-2 (N.D. Ind. Feb.

29, 2016)). But see Martin v. Spring Break ’83 Prods., L.L.C., 688 F.3d 247,

255-56 (5th Cir. 2012) (finding a private settlement of an FLSA suit enforceable

where there was a bona fide dispute between the parties over the hours worked

despite the fact that no court previously had approved the settlement).

      “If the proposed settlement reflects a reasonable compromise over

contested issues, the court should approve the settlement.” Castillo v. Noodles

& Co., No. 16-cv-03036, 2016 WL 7451626 at *1 (N.D. Ill. Dec. 23, 2016). If the

proposed settlement is “a fair and reasonable resolution of a bona fide dispute”

over FLSA provisions,” courts may approve the agreements to encourage

settlement of litigation. Lynn’s Food Stores, Inc. v. United States, 679 F.2d

1350, 1355 (11th Cir. 1982). The court must consider whether the agreement

is “a reasonable compromise of disputed issues rather than a mere waiver of

statutory rights brought about by an employer's overreaching.” Burkholder v.

City of Ft. Wayne, 750 F. Supp. 2d 990, 994-95 (N.D. Ind. Nov. 1, 2010).

Courts consider factors such as

      (1) the complexity, expense, and likely duration of the litigation; (2)
      the stage of the proceeding and the amount of discovery completed;
      (3) the risks of establishing liability; (4) the risks of establishing
      damages; (5) the ability of the defendants to withstand a larger
                                         2

         Case 2:20-cv-00035-PP Filed 03/16/21 Page 2 of 5 Document 27
      judgment; (6) the range of reasonableness of the settlement fund in
      light of the best possible recovery; and (7) the range of
      reasonableness of the settlement fund in light of all the risks of
      litigation.

Paredes, 2016 WL 1555649, at *2.

      The parties agreed that the defendants will pay the plaintiff and her

attorneys a total of $14,000 in three installments. Dkt. No. 26 at ¶7. The

$14,000 amount includes $8,000 in attorneys’ fees and costs, which the

parties agree is reasonable to avoid further expenses. Id. at ¶8. The plaintiff will

receive $6,000. The amended complaint sought at least $62,333.56. Dkt. No. 8

at ¶33-35. The settlement agreement states that the first payment of $4,666.67

will be paid within fourteen days of this order; the second payment of

$4,666.67 no later than ninety days after this order; and the third payment of

$4,666.66 no later than 180 days after this order. Dkt. No. 26-1 at 2. These

amounts will be divided into two portions, $2,000 going to the plaintiff and the

balance to Hawks Quindel, S.C. for attorneys’ fees and costs. Id. In exchange,

the plaintiff releases the defendants from liability incurred on or before

November 9, 2020. Id.

      Regarding the first factor—the complexity, expense and likely duration of

the litigation—the parties indicate only that they believe the settlement is a

reasonable compromise “in light of the expense and risks of continued

litigation.” Id. at ¶9. As to the stage of the litigation and the amount of

discovery completed, the parties recount that there were pre-litigation attempts

at resolution, that they fully briefed the defendants motion to dismiss and that

discovery was served (although it appears that the parties decided to settle
                                         3

         Case 2:20-cv-00035-PP Filed 03/16/21 Page 3 of 5 Document 27
after exchanging only the initial discovery responses). Id. at ¶¶4-7. The motion

does not specifically address the risks of establishing liability or damages,

although their decision to settle after exchanging only initial discovery implies

that such risks were sufficient to encourage settlement. Nor does the motion

address the last three factors, other than to say that further attorneys’ fees and

costs might be a barrier to their ability to resolve the case. Id. at ¶10.

      The court concludes that an agreement that will pay the plaintiff $6,000

is a reasonable compromise of the disputed issues, assuming the costs of

potential future litigation. The case had been pending for a year when the

parties filed this motion, and they recounted that they had tried to resolve the

issues even before the complaint was filed. Because the parties were at only the

initial discovery phase when they reached this agreement, it is reasonable to

assume that much more litigation lay ahead and that it would have been

costly. The court will approve the proposed settlement.

II.   Conclusion

      The court FINDS that the settlement agreement (Dkt. No. 26-1) reflects a

fair and reasonable compromise of a disputed claim and GRANTS the joint

motion for court approval of settlement. Dkt. No. 26.

      The court ORDERS that the defendant must distribute settlement checks

as required by the settlement agreement: $4,666.67 within fourteen days of

this order; $4,666.67 no later than ninety days after this order; and $4,666.66

no later than 180 days after this order.




                                           4

         Case 2:20-cv-00035-PP Filed 03/16/21 Page 4 of 5 Document 27
      The court ORDERS that this case is ADMINISTRATIVELY CLOSED. The

parties must file dismissal documents within thirty days of the delivery of the

final payment.

      Dated in Milwaukee, Wisconsin this 16th day of March, 2021.

                                     BY THE COURT:


                                     _____________________________________
                                     HON. PAMELA PEPPER
                                     Chief United States District Judge




                                        5

        Case 2:20-cv-00035-PP Filed 03/16/21 Page 5 of 5 Document 27
